Case 2:18-cv-07241-CAS-PLA Document 122-1 Filed 06/21/21 Page 1 of 2 Page ID
                                 #:4322



  1
  2
  3
  4
  5
  6
  7
                          UNITED STATES DISTRICT COURT
  8
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
    KEVIN RISTO, on behalf of himself and       CASE NO. 2:18-CV-07241-CAS-PLA
 10 all others similarly situated,
                                                CLASS ACTION
 11              Plaintiff,
           v.                                   [PROPOSED] ORDER GRANTING
 12                                             PLAINTIFF’S MOTION IN LIMINE
    SCREEN           ACTORS           GUILD-    NO. 1 TO EXCLUDE THE
 13 AMERICAN           FEDERATION         OF    TESTIMONY AND OPINIONS OF
    TELEVISION AND RADIO ARTISTS,               DEFENDANTS’ EXPERT DAVID
 14 a Delaware corporation; AMERICAN            NOLTE PURSUANT TO DAUBERT
    FEDERATION OF MUSICIANS OF
 15 THE      UNITED        STATES       AND
    CANADA, a California nonprofit
 16 corporation; RAYMOND M. HAIR, JR,           [filed concurrently with Plaintiff’s
    an individual, as Trustee of the AFM and    Notice of Motion and Motion in Limine
 17 SAG-AFTRA Intellectual Property             No. 1 to Exclude the Testimony and
    Rights Distribution Fund; TINO              Opinions of Defendants’ Expert David
 18 GAGLIARDI, an individual, as Trustee        Nolte Pursuant to Daubert; Declaration
    of the AFM and SAG-AFTRA                    of Mariana A. McConnell in Support
 19 Intellectual Property Rights Distribution   Thereof]
    Fund;      DUNCAN           CRABTREE-
 20 IRELAND, an individual, as Trustee of
    the AFM and SAG-AFTRA Intellectual          Judge: Hon. Christina A. Snyder
 21 Property Rights Distribution Fund;          Crtrm.: 8D – 8th Floor
    STEFANIE TAUB, an individual, as
 22 Trustee of the AFM and SAG-AFTRA            Date: July 19, 2021
    Intellectual Property Rights Distribution   Time: 11:00 a.m.
 23 Fund; JON JOYCE, an individual, as
    Trustee of the AFM and SAG-AFTRA            Trial Date: August 17, 2021
 24 Intellectual Property Rights Distribution
    Fund; BRUCE BOUTON, an individual,
 25 as Trustee of the AFM and SAG-
    AFTRA Intellectual Property Rights
 26 Distribution      Fund;      and    DOE
    DEFENDANTS 1-10,
 27               Defendants.
 28

          [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION IN LIMINE NO. 1 TO EXCLUDE THE
       TESTIMONY AND OPINIONS OF DEFENDANTS’ EXPERT DAVID NOLTE PURSUANT TO DAUBERT
Case 2:18-cv-07241-CAS-PLA Document 122-1 Filed 06/21/21 Page 2 of 2 Page ID
                                 #:4323



  1        Having read and considered Plaintiff’s Motion in Limine No. 1 to Exclude
  2 the Testimony and Opinions of Defendants’ Expert David Nolte Pursuant to
  3 Daubert, and for good cause appearing therefore, IT IS HEREBY ORDERED
  4 THAT:
  5        1.     No reference, mention, or introduction of evidence from retained expert
  6 David Nolte shall be made, including but not limited to Mr. Nolte’s March 8, 2021
  7 report, and Mr. Nolte’s conclusions and the evidence set forth herein that Mr. Nolte
  8 relies upon for his conclusions, including but not limited to: the 50 Song Study, Table
  9 6, and the market share of record companies article, his application of the Georgia
 10 Pacific factors, and use of the terms “license agreement” and “royalty.”
 11        2.     Plaintiff’s Motion is HEREBY GRANTED.
 12
           IT IS SO ORDERED.
 13
 14
 15    Dated: ______________________
                                                   HON. CHRISTINA A. SNYDER
 16                                                UNITED STATES DISTRICT COURT
                                                   JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               1
          [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION IN LIMINE NO. 1 TO EXCLUDE THE
       TESTIMONY AND OPINIONS OF DEFENDANTS’ EXPERT DAVID NOLTE PURSUANT TO DAUBERT
